Case 1:21-cr-00065-MAC-ZJH Document 2 Filed 06/02/21 Page 1 of 5 PageID #: 2



                                                                            ...U.S. DISTRICT COU T
                                                                            EASTERN DISTRICT OF TEXAS
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION
                                                                                   JUN - 2 2021

UNITED STATES OF AMERICA §                                                 BY
                                                                           DEPUTY
v.                             §
                                              §          No. 1.-21-CR-
STEVEN HINES §
DAVID TIMOTHY JOHNSON §


                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:


                                        Count One
                                                  Violation: 21 U.S.C. § 846
                                                  (Conspiracy to possess with intent to
                                                  distribute a Schedule II controlled
                                                  substance (cocaine))

              On or about September 14, 2020, in the Eastern District of Texas, the

defendants, Steven Hines and David Timothy Johnson, knowingly and intentionally

conspired and agreed with each other, and with persons known and unknown to the Grand

Jury, to distribute and possess to distribute a Schedule II controlled substance, namely, 500

grams or more of a mixture or substance containing a detectable amount of cocaine.


       In violation of Title 21 U.S.C. §§ 846 and 841(a)(1).

                                        Count Two

                                                  Violation: 21 U.S.C. § 841(a)(1) and
                                                  18 U.S.C. § 2 (Possession with intent to
                                                  distribute a Schedule II controlled
                                                  substance (cocaine))

       On or about September 14, 2020, in the Eastern District of Texas, the defendants,
Case 1:21-cr-00065-MAC-ZJH Document 2 Filed 06/02/21 Page 2 of 5 PageID #: 3




Steven Hines and David Timothy Johnson, did unlawfully, knowingly, and intentionally

possess with the intent to distribute a Schedule II controlled substance, namely, 500 grams

or more of a mixture or substance containing a detectable amount of cocaine.


       All in violation of 21 U.S.C. § 841( )(1).


      Drug posse sion - proceeds and facilitating property Forfeiture Allegation
                                      (21 U.S.C. § 853)

       1. The allegations contained in Counts One and Count T o of this Indictment

are hereby re-alleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to Title 21, United States Code, Section 53.

       2. Pursuant to Title 21, United States Code, Section 853, upon conviction of an

offense in violation of Title 21, United States Code, Section 841, the defendants, Steven

Hines and David Timothy Johnson, shall forfeit to the United States of America any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as the

result of such offense and any property used, or intended to be used, in any manner or part,


to commit, or to facilitate the commission of, the offense(s). The property to be forfeited

includes, but is not limited to, the following:

              a. $100,000.00 dollars in United States Currency.

       3. If any of the property described above, as a result of any act or omission

of the defendant:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of the court;
Case 1:21-cr-00065-MAC-ZJH Document 2 Filed 06/02/21 Page 3 of 5 PageID #: 4




              d.     has been substantially diminished in value; or

              e.     has been commingled with other property hich cannot be divided

                     without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p).




                                                   A TRUE BILL



                                                   GRAND JURY FOREPERSON



NICHOLAS J. GANJEI
ACTING UNITED STATES ATTORNEY



                        SON                        Date
Assistant United States Attorney
Case 1:21-cr-00065-MAC-ZJH Document 2 Filed 06/02/21 Page 4 of 5 PageID #: 5




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

UNITED STATES OF AMERICA §

V                          §                   /             <
                                            § No. 1:21-CR-
STEVEN HI ES §
DAVID TIMOTHY JOHNSON §


                               NOTICE OF PENALTY

                                      Count One

Violation: 21 U.S.C. §§ 841(a)(1) and 846.

Penalty: If 5 kilograms or more of a mixture or substance containing a detectable
             amount of cocaine, HC1 - imprisonment for not less than ten (10) years nor
             more than life, a fine not to exceed $10,000,000.00, or both, and a term of
             supervised release of not less than five (5) years;

            If 500 grams or more of a mixture or substance containing a detectable amount
            of cocaine HCL imprisonment of not less than 5 years, but not more than
            40 years, a fine not to exceed $5 million (or twice any pecuniary gain to the
            defendant or loss to any victim), or both, and supervised release of at least 4
            years, but not more than life; and

            If less than 500 grams of a mixture or substance containing a detectable
            amount of cocaine HCL - not more than 20 years imprisonment, a fine not to
            exceed $1 million (or twice any pecuniary gain to the defendant or loss to any
            victim), or both, and supervised release of at least 3 years, but not more than
            life.

Special Assessment: $100.00


                                      Count Two

Violation: 21 U.S.C. § 841(a)(1)

Penalty: If 5 kilograms or more of a mixture or substance containing a detectable
             amount of cocaine, HC1 - imprisonment for not less than ten (10) years nor
Case 1:21-cr-00065-MAC-ZJH Document 2 Filed 06/02/21 Page 5 of 5 PageID #: 6




           more than life, a fine not to exceed $10,000,000.00, or both, a d a term of
           supervised release of not less than five (5) years;

           If 500 grams or more of a mixture or substance containing a detectable amount
           of coc ine HCL imprisonment of not less than 5 years, but not more than
           40 years, a fine not to exceed $5 million (or twice any pecuniary gain to the
           defendant or loss to any victim), or both, and supervised release of at least 4
           years, but not more than life; and

           If less than 500 grams of a mixture or substance containing a detectable
           amount of cocaine HCL - not more than 20 years imprisonment, a fine not to
           exceed $1 million (or twice any pecuniary gain to the defendant or loss to any
           victim), or both, and supervised release of at least 3 years, but not more than
           life.

Special Assessment: $100.00
